NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                                   No. 11-2639
                                 _______________

                              DENISE PELLEGRINO,
                                          Appellant

                                          v.

                 COMMUNICATIONS WORKERS OF AMERICA,
                       AFL-CIO, CLC, a labor union

                                 _______________

                   On Appeal from the United States District Court
                      For the Western District of Pennsylvania
                       (D.C. Civil Action No. 2-10-cv-00098)
                    District Judge: Honorable Gary L. Lancaster
                                 _______________

                     Submitted Under Third Circuit LAR 34.1(a)
                                  April 18, 2012
                                _______________

               Before: SCIRICA, AMBRO and FISHER, Circuit Judges

                           (Opinion filed: April 19, 2012 )
                                 _______________

                                    OPINION
                                 _______________

AMBRO, Circuit Judge

      Denise Pellegrino claims that her former employer, Communications Workers of

America (“CWA”), interfered with her rights under the Family and Medical Leave Act of
1993 (“FMLA”), 29 U.S.C. § 2601 et seq. The District Court entered summary judgment

for CWA, and Pellegrino has appealed. For the reasons set forth below, we affirm.

I.     Background

       Pellegrino began employment with CWA in 2005. She was given an employment

manual with copies of the then-current policies regarding FMLA leave and sick leave.

Federal law required CWA to provide FMLA leave (which is unpaid) to eligible

employees. See 29 U.S.C. § 2612(a)(1), (d)(1). It did not require CWA to provide paid

sick leave. Neither the FMLA policy nor the sick leave policy restricted the travel of

employees on leave.

       In 2006, CWA promulgated a new employment manual. The manual included a

revised Sickness and Absenteeism Policy (the “2006 Policy”) that addressed both FMLA

leave and sick leave, though in separate sections. The sick leave section of the 2006

Policy required that employees on paid sick leave “remain in the immediate vicinity of

their home during the period of such a leave.” J.A. 176. It permitted exceptions to this

rule if employees so requested in writing before their travel. Id. The FMLA section of

the 2006 Policy provided no such restriction. It stated, however, that FMLA leave would

run concurrently with any paid sick leave. Id. at 177.

       Affected CWA employees received the 2006 Policy in an email. It instructed

employees that if the 2006 Policy differed from earlier policies, it superseded those

policies to the extent of those differences. Pellegrino stated at her deposition that she did

not recall receiving the email about the 2006 Policy. Id. at 134. Email records, however,

indicate that she was included among the recipients. Id. at 133-34.

                                              2
       In August 2008, Pellegrino notified CWA that she needed to undergo surgery.

CWA responded with a letter describing Pellegrino’s rights and obligations under the

FMLA. See id. at 268-69. In bold type, the letter stated that “the process of medical

certification for FMLA leave is completely separate from the process for approving

leaves for continued sick pay treatment under CWA’s sick leave policy.” Id. at 269. The

letter enclosed two separate medical certification forms, one for FMLA leave and the

other for paid sick leave. Another enclosure, Department of Labor Form WH-381, stated

in large type: “You will be required to substitute paid leave under CWA’s sick leave

policy for the period of time that you qualify for such benefits.” Id. at 270. The letter did

not, however, enclose the 2006 Policy or note its restriction on travel.

       After Pellegrino submitted the required certifications, CWA granted her leave

under the FMLA. Id. at 360. It was to begin on October 2, the date of her surgery, and

last at least four weeks. See id. at 39, 76, 360. During this time, Pellegrino received her

full salary and benefits, as CWA required that paid sick leave run concurrently with

FMLA leave. See id. at 131-32. About two weeks after the surgery, she and three

acquaintances traveled to Cancun, Mexico, where they spent a week. She did not notify

CWA of her trip.

       When Pellegrino returned from Cancun, CWA requested that she come to the

office for a meeting on November 3, while she was still on leave. She agreed. At the

meeting, the administrative director of Pellegrino’s office asked her if she had traveled

while on leave, and she conceded that she had. Later that day, CWA sent Pellegrino a

letter terminating her employment because she had violated CWA’s sick leave policy.

                                             3
       Pellegrino filed this suit in the District Court for the Western District of

Pennsylvania in January 2010. After discovery, CWA moved for summary judgment

pursuant to Federal Rule of Civil Procedure 56. The District Court granted its motion,

and this timely appeal followed.

II.    Jurisdiction and Standard of Review

       The District Court had jurisdiction under 29 U.S.C. § 2617(a)(2). We have

jurisdiction pursuant to 28 U.S.C. § 1291.

       Summary judgment is proper if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “In

ruling on a motion for summary judgment, the district court must view the facts in the

light most favorable to the non-moving party. However, the mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment.” Layshock ex rel. Layshock v. Hermitage Sch.

Dist., 650 F.3d 205, 211 (3d Cir. 2011) (en banc) (emphasis, citations, and internal

quotation marks omitted). Our review of the District Court’s grant of summary judgment

is plenary. Sloan & Co. v. Liberty Mut. Ins. Co., 653 F.3d 175, 179 (3d Cir. 2011).

III.   Discussion

       A.     Notice

       Pellegrino’s principal argument on appeal is that CWA did not provide her

sufficient notice of its policy against travel during sick leave and the consequence of

termination. She argues that a genuine issue of material fact exists as to whether she

received the 2006 Policy. Further, she objects that, even if she received the 2006 Policy,

                                              4
it did not state that employees could be terminated for violating its travel prohibition.

She is able to invoke the FMLA because her termination occurred during both sick leave

and FMLA leave.

       Pellegrino has asserted an “interference” claim (as opposed to a more burdensome

“retaliation” or “discrimination” claim) under the FMLA. The interference provision

states: “It shall be unlawful for any employer to interfere with, restrain, or deny the

exercise of or the attempt to exercise, any right provided under [the FMLA].” 29 U.S.C.

§ 2615(a)(1). “In order to assert a claim of interference, an employee must show that

[s]he was entitled to benefits under the FMLA and that [her] employer illegitimately

prevented [her] from obtaining those benefits.” Sarnowski v. Air Brooke Limousine, Inc.,

510 F.3d 398, 401 (3d Cir. 2007).

       “‘[E]very discharge of an employee while she is taking FMLA leave interferes

with an employee’s FMLA rights.’” Bacon v. Hennepin Cnty. Med. Ctr., 550 F.3d 711,

715 (8th Cir. 2008) (quoting Throneberry v. McGehee Desha Cnty. Hosp., 403 F.3d 972,

980 (8th Cir. 2005)). However, “an employer generally does not violate the FMLA if it

terminates an employee for failing to comply with a policy requiring notice of absences,

even if the absences that the employee failed to report were protected by the FMLA.”

Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 1008-09 (10th Cir. 2011) (emphasis in

original). That is because taking FMLA leave generally does not affect an employee’s

obligations under non-FMLA company policy. See id. at 1006-07.

       Here, Pellegrino was on both FMLA leave and paid sick leave, as the law allows.

See 29 U.S.C. § 2612(d)(2); Strickland v. Water Works & Sewer Bd., 239 F.3d 1199,

                                              5
1204-06 (11th Cir. 2001). Therefore, she remained bound by CWA’s sick leave policy so

long as it was not inconsistent with the FMLA. “[T]he only issue . . . is whether [CWA]

denied [Pellegrino] of [her] entitlements under the FMLA by enforcing its own sick leave

policies against [her] while [s]he was on leave.” Callison v. City of Phila., 430 F.3d 117,

120 (3d Cir. 2005); see also Millea v. Metro-North R.R. Co., 658 F.3d 154, 161 (2d Cir.

2011) (“[A] company may discipline an employee for violating its internal leave policy

as long as that policy is consistent with the law . . . .”).

       CWA’s sick leave policy was not inconsistent with the FMLA; hence, CWA did

not interfere with Pellegrino’s FMLA rights by enforcing it against her. The sick leave

policy “merely sets forth obligations of employees who are on leave, regardless of

whether the leave is pursuant to the FMLA.” Callison, 430 F.3d at 120. “Nothing in the

FMLA prevents employers from ensuring that employees who are on leave from work do

not abuse their leave . . . .” Id. at 121. Indeed, in Callison we approved a city

government’s policy that required employees to call the city each time they came and

went from their homes during leave. See id. at 120-21. If that policy is consistent with

the FMLA, then a policy that forbids vacations during paid sick leave also is consistent

with the FMLA.

       Pellegrino protests that, when an employee requests FMLA leave, “[t]he employer

shall also provide the employee with written notice detailing the specific expectations and

obligations of the employee and explaining any consequences of a failure to meet these

obligations.” 29 C.F.R. § 825.301(b)(1) (2008) (emphasis added); see also Conoshenti v.

Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 142-45 (3d Cir. 2004) (discussing this

                                                6
provision). 1 To repeat, she asserts that she never received the 2006 Policy, and if she did,

it did not explain that she could be terminated for travel during leave. Pellegrino did,

however, receive a notice of her obligations under the FMLA. The Department of Labor

provides Form WH-381, which she received, as a standard notice that satisfies the

regulation’s requirements. See Neel v. Mid-Atl. of Fairfield, LLC, 778 F. Supp. 2d 593,

603 (D. Md. 2011) (“[T]his Court agrees that WH-381 suffices as notice under section

825.300(c).”). Those requirements, which the regulation enumerates, are specific to the

FMLA. See 29 C.F.R. § 825.301(b)(1)(i)-(viii) (2008). It and its regulations are silent as

to what, if any, notice an employee must receive about corporate paid sick leave policies.

See Bacon, 550 F.3d at 715-16.

       Thus, viewing the facts in the light most favorable to Pellegrino, we agree with the

District Court that CWA did not interfere with her rights under the FMLA.

       B.     Spoliation of Evidence

       Pellegrino also contends that the District Court improperly ignored a CWA

employee’s spoliation of evidence. She asserts that the CWA employee learned of her

travels from a union member who worked at the Pittsburgh airport, then destroyed a

document that the union member had provided. That alleged spoliation, Pellegrino

continues, undermines the credibility of the CWA employee. The testimony of that

employee, however, is not necessary to our analysis. The sick leave policy, CWA’s

1
 We quote the regulation that was in force when Pellegrino took her leave. Since then, it
has been slightly reworded and recodified at 29 C.F.R. § 825.300(c)(1). See Family and
Medical Leave Act of 1993, Effectiveness of Information Collection Requirements, 74
Fed. Reg. 2862 (Jan. 16, 2009).

                                             7
disclosures, and Pellegrino’s testimony and travel records are sufficient. We may

conclude that CWA did not interfere with Pellegrino’s FMLA rights without relying in

any way on that testimony. Thus, the alleged spoliation does not render summary

judgment improper.

       C.     At-Will Employment

       Finally, Pellegrino briefly argues that the District Court erred in stating that she

was an at-will employee. On appeal, CWA concedes that the District Court’s statement

was in error. However, it argues that the error is immaterial, as Pellegrino’s collective

bargaining agreement (she was a member of the Office and Professional Employees

International Union) does not preclude termination in this context. CWA’s sick leave

policy states that it governs unless it is inconsistent with an employee’s collective

bargaining agreement, and Pellegrino’s collective bargaining agreement is silent as to

travel during sick leave. We therefore agree with CWA that the error was immaterial to

the FMLA claim before us.

                                      *   *   *   *   *

       Though Pellegrino’s termination appears harsh, the FMLA is not a law that

remedies her failure to abide by CWA’s sick leave policy. Thus, we affirm the District

Court’s grant of summary judgment.




                                              8